FILED
                              NOT FOR PUBLICATION                             JAN 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WILNY LINCIFORT,                                  No. 06-73022

               Petitioner,                        Agency No. A097-957-895

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Wilny Lincifort, a native and citizen of Haiti, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we review

de novo claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971

(9th Cir. 2000). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission of a second serious incident and constant, threatening phone

calls from Lincifort’s asylum application. See Zamanov v. Holder, 649 F.3d 969,

973 (9th Cir. 2011) (omissions from application “went to the core of [the

petitioner’s] alleged fear of political persecution”). The agency reasonably

rejected Lincifort’s explanations for the omissions. See Rivera v. Mukasey, 508
F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible testimony, Lincifort’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Lincifort’s CAT claim also fails because it is based on the same testimony

found to be not credible, and he points to no other evidence that shows it is more

likely than not he would be tortured if returned to Haiti. See id. at 1156-57.

      Finally, we reject Lincifort’s due process contentions. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on due process claim).

      PETITION FOR REVIEW DENIED.

                                          2                                      06-73022